DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-6, 8-17, 19-21, 23-31, 33-34, and 36-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 11/18/20 with respect to claims 38, 40, 42 and 44 have been fully considered but they are not persuasive.
Applicant argues that the cited art does not teach the amended limitation.
As a first matter,  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to at least the argument that Hwang fails to cure the deficiencies of Xiao. The Office Action concedes that Xiao “does not specifically include means for increasing the narrowband bandwidth value from a first narrowband value to a second narrowband value based on the wideband bandwidth value.”  Office Action, p. 4. Instead, the Office Action relies on Hwang as allegedly teaching this subject matter. Id. (citing Hwang ]j [0101], [0102], and [0107]). Hwang generally relates to determining a narrowband for a physical channel for communication. See Hwang, Abstract. At the cited portions, Hwang describes two methods for “increasing the number of narrow bands that can be simultaneously used” {id. ]} [0102]). In reference to the first method, Hwang states that “a unit size of a single narrowband for the MTC device may be increased to a multiple of 6, such as 12 RBs or 18 RBs.” Id. ]} [0101], Hwang further provides that an MTC device may “transmit/receive data by using X PRBs having an increased unit size” where “X may be a multiple of 6, such as 12, 18, etc.” Id. ]} [0107], Thus, Hwang discusses extending a narrowband size by a number of resource blocks. See id. ]} [0110], The Office Action alleges that these portions of Hwang teach the subject matter of independent claim 38. See Office Action p. 4. However, the cited portions of Hwang do not teach or suggest “increasing the narrowband bandwidth value from a first narrowband value to a second narrowband value that is different than the indicated wideband bandwidth value based at least in part on an overlap with the indicated wideband bandwidth value” as recited in amended independent claim 38 (emphasis added). That is, Hwang refers to “extending a unit size of a narrowband” by a predetermined number or multiple. Hwang [0101]. However, extending a unit size of a narrowband to a predetermined number of RBs, such as a multiple of 6 as discussed in Hwang (see id.\ is not the same as “increasing the narrowband bandwidth value ... to a second narrowband value that is different than the indicated wideband bandwidth value based at least in part on an overlap with the indicated wideband bandwidth value” as recited in amended independent claim 38 (emphasis added).
The Examiner respectfully disagrees and further invites the Applicant to more specifically point out how “ Extending” (i.e., modifying) narrow bandwidth to another narrow bandwidth as claimed is distinct from what is claimed. Applicant appears to argue unilaterally 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 38-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. US Patent Pub. No.: 2012/0003, hereinafter, ‘Xiao’ in view of Hwang et al. US Patent Pub. No.: 2018/0248668 A1, hereinafter, ‘Hwang’ and further in view of Chen et al. US Patent Pub. No.: 2011/0090809, hereinafter, ‘Chen’.
Consider claims 38(40, 42 and 44 is also met based on the corresponding Means, Processing, Memory and CRM noted in 0048 ), Xiao teaches a method for wireless communication at a wireless device, comprising: identifying a narrowband bandwidth value (i.e., identifying NB and WB transmissions as noted in at least figure 2 via the BS or the terminal); receiving, based on the narrowband bandwidth value, a message comprising an indication of a wideband bandwidth value(i.e., this is met by the transmission mode notification that notifies a narrow bandwidth value or a wide bandwidth value-0025 figure 2 and 0041– also noting that the first bandwidth may already be agreed upon based on the dual mode station capable of working in both a WB TX mode and a NB Transmit mode -0003 ), wherein the wideband bandwidth value is greater than the narrowband bandwidth value (i.e., WB is greater than NB); modifying the narrowband bandwidth value based on the the transmission mode notification is sent based on the network resource condition – 21 – figure 2 and since the network or UE resources may change based on the power consumption and current capability of the UE- therefore this limitation is also met by 25 of figure 2 ). 
 Xiao teaches that Bandwidth can be modified.  The instant application specifies the value of bandwidth being modified.  It is the Examiner’s position that Xiao would actually meet this limitation since the key element is the ability to change the bandwidth. The value in which the bandwidth to/from is essentially a design choice and this can be accomplished with the teachings of Xiao. In other words, given the teachings Xiao it is clear that one would have the appropriate teachings to modify a bandwidth (i.e., increase/ decrease).  For sake of advancing prosecution the Examiner further presents Hwang.  Xiao does not specifically include means for increasing the narrowband bandwidth value from a first narrowband value to a second narrowband value that is a fraction of the wideband bandwidth value.
In analogous art, Hwang teaches include means for increasing the narrowband bandwidth value from a first narrowband value to a second narrowband value that is different than the indicated wideband bandwidth value (i.e., that is a fraction of the indicated wideband bandwidth value e.g., see at least 0101, 0102, 0107).
Therefore, it would have been obvious to a person of ordinary skill in the art to include modifying the narrow bandwidth (i.e., increasing) based on the wide bandwidth(e.g., wider bandwidth/ system bandwidth) that is different than the indicated wideband bandwidth value for the purpose of improving transmission performance as suggested by the prior art of record.

In analogous art, Chen teaches increasing the narrowband bandwidth value from a first narrowband value to a second narrowband value based at least in part on an overlap of the wideband bandwidth value (e.g.,  630 of figure 6 [second narrow bandwidth with one extension portion 634 = overlap of 610 which includes 2 extension portions])(note: The Original disclosure does not appear to disclose the details of such an overlapping feature nor does it indicate the limits of narrow versus wideband- e.g., Narrowband is typically 25khz or less in some technologies whereas Narrowband is 180Khz(typically Wideband) in others.  The Applicant is invited to specifically point out any distinctions that the Examiner may be missing.)
 Therefore, it would have been obvious to a person of ordinary skill in the art to include increasing the narrowband bandwidth value from a first narrowband value to a second narrowband value based at least in part on an overlap of the wideband bandwidth value for the purpose of allocating resources as suggested by the prior art of record.	 	Consider Claims 39, 41 and 43, Xiao teaches the claimed invention as noted above wherein modifying the narrowband bandwidth value comprises: increasing the narrowband bandwidth value for at least one of: receipt of a reference signal (RS), time tracking, frequency tracking, signal measurement, or a combination thereof (i.e., increasing a NB value to a WB value - transmission mode message noted in 0045 and reselection of NB or WB based on resources- this is met by continually modifying the transmission mode based on resource and power conservation). 
The receiver 710 may receive signals or information such as reference signals, control information, or user data associated with various channels (e.g., control channels, data channels, broadcast channels, multicast channels, unicast channels, etc.). Received signals and information may be used by the receiver 710 (e.g., for frequency/time tracking) or passed to other components of the wireless device 705, including the wireless communication manager 720. The receiver 710 may be an example of aspects of the transceiver 925 described with reference to FIG. 9. The receiver 710 may include or be associated with a single antenna or a plurality of antennas.
 	Therefore, it would have been obvious to one of ordinary skill in the art to try to use the increase in narrow bandwidth for at least one of: receipt of a reference signal (RS), time tracking, frequency tracking, signal measurement, or a combination thereof for the purpose of improving communications. Applicant is further reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Applicant is invited to also review JI et al US Patent Pub. No.: 2018/0097607 A1 , which would also meet the claimed limitation if needed.
Claim 1-2, 4-17, 19-31, 33-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. US Patent Pub. No.: 2012/0003, hereinafter, ‘Xiao’ in view of VOS US Patent Pub. No.: 2018/0054801 and further in view of Chen et al. US Patent Pub. No.: 2011/0090809, hereinafter, ‘Chen’ and further in view of JI et al US Patent Pub. No.: 2018/0097607 A1.
Consider Claim 1 (16, 31 and 38 is also met based on the corresponding Means, Processing, Memory and CRM noted in 0048 ), Xiao teaches a method () for wireless communication at a wireless device (i.e., transmission mode determination for a wireless terminal), comprising: receiving a first message comprising an indication of a first bandwidth value (i.e., this is met by the transmission mode notification that notifies a narrow bandwidth value or a wide bandwidth value-0025 figure 2 and 0041– also noting that the first bandwidth may already be agreed upon based on the dual mode station capable of working in both a WB TX mode and a NB Transmit mode -0003 ); receiving, based on the first bandwidth value, a second message comprising an indication of a second bandwidth value (e.g., the transmission mode notification is sent based on the network resource condition – 21 – figure 2 and since the network or UE resources may change based on the power consumption and current capability of the UE- therefore this limitation is also met by 25 of figure 2 ), the second bandwidth value supplementing the first bandwidth value (i.e., switching modes from Wideband/Narrowband according to figure 2 ), and wherein the second bandwidth value replaces the first bandwidth value for at least one of: a transmission type, a channel, a symbol period, a slot, a subframe, a frame, or a combination thereof (e.g., see narrowband versus wideband transmission type according to at least figure 2); and receiving downlink transmissions based on the second bandwidth value following receipt of the second message (i.e., If the PRB allocated for the terminal meet the requirements the data transmission to/from the terminal is carried out accordingly -0033). 
 	Xiao does not specify that the first message is a broadcast or RRC message.
 	Xiao teaches in the abstract that “The embodiments of the present invention are mainly applicable to a Long Term Evolution Advance (LTE-A) system”.
LTE, in order to provide support for narrowband UEs, for example to allow broadcast signals, channels and/or information to be decodable by both narrowband and wideband UEs.” 
 	VOS further teaches a broadcasting DCI for Wideband and NB devices (e.g., see plurality of broadcasting units noted in at least 0007).
 	Therefore, it would have been obvious to a person of ordinary skill in the art to include the first message as a broadcast message to arrive at receiving a broadcast of a first message comprising an indication of a first bandwidth value for the purpose of transmitting DCI as suggested by VOS and based on a finite number of transmission options that include Multicast, Unicast, and Broadcast it would have been obvious to try. As noted above with respect to the RRC  message,  based on the suggestion of applicability in an LTE system and the important role of the RRC protocol in message exchange which include control-plane functions such as broadcast of system information related to access stratum and non-access stratum; paging; establishment, maintenance and release of RRC connection between a user terminal and the E-UTRAN; signaling radio bearer management; security handling; mobility management including UE measurement reporting and configuration; connected mode handover; idle mode mobility control; multimedia broadcast multicast service notification services and radio bearer management for MBMS; QoS management and NAS direct message transfer from NAS to the UE and vice versa, it would have been obvious to try RRC messaging to arrive at the predictable result of “receiving, based on the first bandwidth value, a second-message comprising a radio resource control (RRC) message…”

 	For the sake of clarity and completeness the Examiner respectfully submits where Chen teaches in at least 0086 a UE (e.g., UE 1150, see FIG. 11) may receive an indication of a first system bandwidth from a corresponding eNB (e.g., eNB 1110, see FIG. 11). Here, the indication may be an explicit instruction such as a UE-specific unicast message, e.g., utilizing layer 3 RRC signaling; the indication may be a broadcast message directed to a number of UEs as a point-to-multipoint message; or the indication may be implicitly derived based at least in part on a characteristic of a UE-specific RNTI. In block 1204, the UE may receive an indication of a second system bandwidth from the corresponding eNB. Here, the indication of the second system bandwidth may be provided in a similar fashion as the first indication, to indicate the extent of the extended bandwidth. In block 1206, the UE may communicate with the corresponding eNB based on the first system bandwidth, e.g., the portion of the second bandwidth allocated to the UE.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include providing the bandwidth values indicated via unicast RRC message for the purpose of resource allocation as suggested by the prior art.
 	The Xiao, VOS, or Chen does not specifically teaches receiving an indication of a frequency offset associated with the second bandwidth value; determining a frequency position of the second bandwidth value using the frequency offset.
 	However, In analogous art Ji teaches receiving an indication of a frequency offset associated with the second bandwidth value; determining a frequency position of the second bandwidth value using the frequency offset (e.g., see at least 0021, and 0043-0049 -  “offset information indicating change information of a DL bandwidth. FIG. 4B shows an example where an offset of a DL bandwidth included in DCI is applied according to an embodiment of the present disclosure. Referring to FIG. 4B, offset information according to an embodiment of the present disclosure indicates frequency bands 400a and 400b corresponding to frequency bands allocated to a PUCCH in an existing allocated DL bandwidth”).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include receiving an indication of a frequency offset associated with the second bandwidth value; determining a frequency position of the second bandwidth value using the frequency offset for the purpose of improving bandwidth and mitigating interference. 	Consider Claim 17, Xiao teaches wherein the second bandwidth is associated with a device type of the wireless device (i.e., Multimode NB or WB device as in at least 0003) note: VOS also considers the type of device - 0040 	Consider claims 3  and 45, Xiao teaches wherein the second message comprises at least one of: a system information message, a broadcast message, a unicast message, or a resource grant (i.e., transmission mode message noted in 0045). note: VOS teaches broadcast information  - 0035 	 Consider claims 4 ,19 and 33, Xiao teaches the claimed invention further comprising: receiving, based on the first bandwidth value or the second bandwidth value, an indication of a third bandwidth value, wherein the second bandwidth value and the third bandwidth value are associated with at least one of: different transmission types, different channels, different symbol periods, different slots, different subframes, different frames, or a combination thereof; and receiving downlink transmissions based on the third bandwidth value following receipt of the i.e., transmission mode message noted in 0045 and reselection of NB or WB based on resources- this is met by continually modifying the transmission mode based on resource and power conservation).  	Consider claims 5 and 20, Xiao teaches the claimed invention further comprising: receiving the indication of the third bandwidth value in the second message or in a third message (i.e., transmission mode message noted in 0045 and reselection of NB or WB based on resources- this is met by continually modifying the transmission mode based on resource and power conservation).  	Consider claims 6 and 21, Xiao teaches the claimed invention except further comprising: receiving the first message in a physical broadcast channel (PBCH).  	In analogous art, VOS teaches receiving the first message in a physical broadcast channel (PBCH) (e.g., see plurality of broadcasting units noted in at least 0019).
 	Therefore, it would have been obvious to a person of ordinary skill in the art to include receiving the first message in a physical broadcast channel (PBCH) for the purpose of transmitting DCI as suggested by VOS. 	Consider claims 7, 22 and 35, Xiao teaches the claimed invention except receiving an indication of a frequency offset associated with the second bandwidth value; and determining, based on the frequency offset, a frequency position of the second bandwidth value.  	In analogous art, VOS teaches receiving an indication of a frequency offset associated with a bandwidth value; and determining, based on the frequency offset, a frequency position of second bandwidth value (e.g., see timing and frequency information noted in at least 0018 and 0022).

 	Consider claims 8 and 23, Xiao teaches the claimed invention except receiving the indication of the frequency offset in the second message or in a third message.  	In analogous art, VOS teaches receiving the indication of the frequency offset in the second message or in a third message (e.g., see timing and frequency information noted in at least 0018 and 0022).
 	Therefore, it would have been obvious to a person of ordinary skill in the art to include receiving the indication of the frequency offset in the second message or in a third message for the purpose of transmitting DCI as suggested by VOS.
 	Consider claims 9, 24 and 34, Xiao teaches wherein the second bandwidth value is associated with receipt of at least one reference signal (RS), control channel, data channel, or combination thereof (e.g., see at least Reference Signal – 0032 and/or data channel used for the data transmission noted in at least 0028-0029).   	Consider claims 10 and 25, Xiao teaches wherein the second bandwidth value is associated with receipt of a data channel, the method further comprising: deriving a third bandwidth value based on at least one of: the second bandwidth value, a data channel grant, or a combination thereof, the third bandwidth value associated with receipt of a reference signal (RS) for demodulation of the data channel(i.e., transmission mode message noted in 0045 and reselection of NB or WB based on resources- this is met by continually modifying the transmission mode based on resource and power conservation).  	Consider claims 11 and 26, Xiao teaches wherein the second bandwidth value is associated with receipt of a data channel, the method further comprising: receiving downlink control information (DCI) following receipt of the second message; and interpreting the DCI based on the second bandwidth value (e.g., - receipt of the data channel and the DCI is met by at least 0045 the message includes transmission power, number or PRBs etc. and therefore meets the claimed limitation).  	Consider claims 12 and 27, Xiao teaches wherein the second bandwidth value is associated with receipt of a control channel, the method further comprising: determining, based on the second bandwidth value, at least one of: a third bandwidth value associated with receipt of a reference signal (RS) for demodulation of the control channel, a set of physical downlink control channel (PDCCH) resources to be monitored, or a combination thereof(e.g., - receipt of the data channel and the DCI is met by at least 0045 the message includes transmission power, number or PRBs etc. and therefore meets the claimed limitation – Network resource is factored based on reference signaling noted in at least 0031-0032).  	Consider claims 13 and 28, Xiao teaches the claimed invention except wherein the second bandwidth value is associated with receipt of a control channel, the method further comprising: identifying a candidate message for blind decoding based on the second bandwidth value.  	In analogous art, VOS teaches wherein the second bandwidth value is associated with receipt of a control channel, the method further comprising: identifying a candidate message for blind decoding based on the second bandwidth value (e.g., see at least 0037).

 	Consider claims 14, 29 and 36, Xiao teaches receiving downlink transmissions based on at least one of the first bandwidth value or a third bandwidth value following receipt of the second message, wherein the received downlink transmissions comprise a channel, and a reference signal for the channel, received based on: different bandwidth values, different frequency positions, or a combination thereof(i.e., transmission mode message noted in 0045 and reselection of NB or WB based on resources- this is met by continually modifying the transmission mode based on resource and power conservation).  	Consider claims 15 and 30, Xiao teaches the claimed invention except implicitly deriving the indication of the second bandwidth value from the second message value.  	In analogous art, VOS teaches implicitly deriving the indication of the second bandwidth value from the second message (i.e., multiple broadcast signal units are transmitted across multiple frequency units)
 	Therefore, it would have been obvious to a person of ordinary skill in the art to include implicitly deriving the indication of the second bandwidth value from the second message based on the device type being NB or WB for the purpose of transmitting DCI as suggested by VOS.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621.  The examiner can normally be reached on 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646